Appellant, a negro, was convicted of rape of a white girl between 10 and 11 years of age. His punishment was fixed at death, from which he appeals.
1. Appellant complains, that the court erred in permitting Sheriff White to detail the statements made to him by defendant, who was under arrest, and was not cautioned as required by law. There was no error. In his statements before the jury the witness shows that he had duty cautioned the defendant. The defendant did not deny this before the jury, or raise any issue before them as to its truth.
2. Appellant further complains, that the court erred in permitting Anna Straka, the injured girl, to testify, as she did not show that she understood the nature of an oath. There was no exception taken to the ruling of the court that the witness was competent. And we think front the answers of the witness she was clearly competent to testify.
3. The defense was an alibi, but the testimony to sustain it was not only weak and unsatisfactory, but signally fails to rebut the inculpatory facts.
The evidence clearly sustains the charge. The appellant, a large negro man, waylays and seizes the little girl as she was going along the road to her home in the evening, and finding her too young and small to successfully accomplish his purpose, uses his hand to assist him, and tears her *Page 402 
parts asunder. When released, she crawls, bleeding and suffering, for three-quarters of a mile, where she is found by her father. The punishment assessed is death. The law is humane.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.
                    ON MOTION FOR REHEARING.